Citation Nr: 1608054	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an earlier effective date prior to September 3, 2008, for the assigned 10 percent evaluation for bilateral plantar fasciitis (foot condition). 

2. Entitlement to an increased rating in excess of 10 percent for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1989 to October 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the Veteran's rating for his bilateral foot conditions to 10 percent disabling, effective September 3, 2008, the date of the Veteran's claim for an increased rating.

By way of procedural history, the Board notes that the Veteran's claim for increased rating was previously before the Board for adjudication. In an April 2011 decision, the Board granted the Veteran's claim for an increased rating for his bilateral foot condition. Thereafter the claim was returned to the agency of original jurisdiction (AOJ), where the RO, in July 2011, issued a rating decision increasing both the Veteran's service-connected bilateral foot conditions to 10 percent, and assigning an effective date of September 3, 2008. Subsequently, the Veteran, through his representative filed a timely notice of disagreement (NOD) and subsequent substantive appeal (Form 9), contesting the effective date of the increased rating. The claim, therefore, is properly before the Board for appellate review. 

The Board further notes that while the RO did grant an increase in rating to 10 percent for both foot conditions, such a rating is not considered a full grant of benefits sought. Specifically, in the Veteran's most recent NOD, the Veteran's representative noted a disagreement/appeal of all matters related to the issues of the Veteran's bilateral foot conditions; and thus the Veteran's claim for increased rating remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VBMS paperless claims processing system was conducted. 

The issues of entitlement to an increased rating in excess of 10 percent for bilateral foot conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1. The Veteran filed a claim for an increased rating for his service-connected bilateral foot condition on September 3, 2008. 

2. Entitlement to a 10 percent rating for his bilateral foot condition arose on November 19, 2007.


CONCLUSION OF LAW

The criteria for an effective date of November 19, 2007, for the award of a 10 percent disability rating for a bilateral foot condition have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.130 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of a 10 percent rating for his service-connected bilateral foot conditions. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With regard to the duty to assist, the Board notes that the Veteran's service treatment records and post-service medical records have been obtained. There is no indication that any additional evidence, relevant to the issue decided, is available and not part of the claims file. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 

Earlier Effective Date Prior to September 3, 2008 - Bilateral Foot Condition 

As noted above, the RO granted the Veteran's claim for an increased rating for his service-connected bilateral foot conditions to 10 percent disabling, and set an effective date of September 3, 2008, the date the Veteran's claim for increased rating was filed. However, the Veteran, through his representative, contends that his foot condition met the criteria for a 10 rating before the effective date assigned by the VA. Specifically, in supporting statements from his representative, she states that the evidence of record shows that the Veteran sought care for increased symptoms for his foot conditions as early as November 2007. A review of the evidence of record does in-fact show that the Veteran sought treatment for increased pain in his feet in November 2007, within one year to the filing of his claim in September 2008. Therefore, the Board finds that the Veteran is entitled to an earlier effective date of November 19, 2007, and the claim is granted. 

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, the Board notes that different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation. See 38 C.F.R. §§ 3.400(b)(2)(i), 3.400(o)(2). As the effective date issue on appeal for the Veteran's bilateral foot conditions stem from increased rating claims for an already service-connected disabilities, the provisions for earlier effective dates for an initial rating following the grant of service connection does not apply. See Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009). 

The method for determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o). The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof." 38 U.S.C.A. § 5110(a). This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1). An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. 38 U.S.C.A. § 5110 (b)(2). See 38 C.F.R. § 3.400(o)(2). In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim." Id. The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred no more than one year prior to filing the claim for an increased rating. See Harper v. Brown, 10 Vet. App. 125 (1997). Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to at least the next disability level. See Hazan v. Gober, 10 Vet. App. 511 (1997). 

The "date of receipt" of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§3.1(p); 3.155. The regulation which governs informal claims provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim. 38 C.F.R. § 3.155. Such informal claim must identify the benefit sought. Id. When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 

Here, the Board, and subsequently the RO, granted the Veteran an increased rating to 10 percent disabling. In the rating decision, the RO assigned an effective date of September 3, 2008, the date the RO interpreted as the date of claim. The Board finds this date to be accurate and reflective of the evidence of record. A close review of the claims folder reveals no other formal or informal documentation or statements that could be reasonably construed as an application/initiation of a claim. As pointed out in previous decisions, the Board does acknowledge that the Veteran did file a claim for an increased rating previously, however, such claim was denied and the Veteran failed to file a timely appeal. Therefore, consideration for such a claim is not inclusive in this issue before the Board at this instance. The Board finds that the initiation date of this claim remains on September 3, 2008.  

As noted above, generally, the effective date of any increased rating claim shall be the date of the application for an increased rating, or the date, in which the entitlement arose, whichever one is later. 38 C.F.R. § 3.400(o)(1). Here, the RO brought the Veteran's rating back to the date the Veteran filed for his increased rating. However, the Board observes that under 38 C.F.R. § 3.400(o)(2), the Veteran may be entitled to an even earlier effective date, if his application for an increased rating was filed within the year of his entitlement arising. See 38 C.F.R. § 3.400(o)(2). In other words, if the Veteran filed his claim with the VA for increased rating for his foot conditions within a year of experiencing those symptoms in which his ultimate increased rating was based, his effective date could be pushed back to when those symptoms arose. See Id. 

The Veteran was granted service connection for bilateral plantar fasciitis in April 1993 and awarded a noncompensable (zero percent) disability rating, effective October 16, 1990, the day after his discharge from active service.  In September 2008, the Veteran filed his claim for increase and essentially contends that his plantar fasciitis has worsened over time. While this increase in rating was ultimately granted to a 10 percent rating for both feet, the RO set the effective date in accordance with the date in which the Veteran filed his claim in September 2008. However, it is the Veteran's contention that his condition worsened as early as November 2007, when he first sought treatment. 

The Veteran's foot disability is not specifically listed in the rating schedule.  The disability was rated pursuant to Diagnostic Code 5299-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5299 indicates a musculoskeletal system rating and Diagnostic Code 5284 sets forth the criteria for rating foot injuries not already covered by another provision of the rating schedule.

Diagnostic Code 5284 assigns a 10 percent rating for a moderate foot injury; a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran underwent a VA examination in September 2008. While the Veteran was noted complaining of constants pain in both his feet, the VA examination revealed normal results for both feet. However, most significantly, the examiner, when noting the Veteran's medical history, referred to a November 2007 visit to a VA clinic when the Veteran complained about increased pain in both feet.
 
The Veteran, through his representative, contends that the November 2007 treatment for his bilateral foot conditions was the definitive time when his symptoms started worsening, and he sought treatment. The Board notes that while this specific medical treatment session is not of record in the Veteran's claims file, the Board finds that the VA examiner's report and interpretation of that treatment to be both credible and competent to establish a worsening condition of the Veteran's bilateral foot condition, of which the Veteran's increased rating was ultimately granted. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Board finds that the evidence of record is at least in equipoise regarding the increased severity of the Veteran's condition occurring prior to his current assigned effective date of September 3, 2008. As such, since the date in which such entitlement arose was within a year before the Veteran filed his claim for increased rating, affording the Veteran the benefit-of-the-doubt, the Veteran's effective date for his 10 percent rating must be moved back to November 19, 2007. See 38 C.F.R. § 3.400(o)(2). 


ORDER

Entitlement to an earlier effective date of November 19, 2007, but not earlier, for the Veteran's service-connected bilateral foot condition, rated at 10 percent disabling, is granted.


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the remaining claim of entitlement to an increased rating in excess of 10 percent for bilateral foot conditions on the merits. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Board has determined that additional development is required as to the Veteran's claim for an increased rating in excess of 10 percent for his bilateral foot condition. The Board notes that after the RO's July 2011 rating decision, the Veteran, through his representative, filed a timely NOD, which requested an appeal of "all issues" stemming from the rating decision. As noted in the introduction, while the RO granted an increase of rating to 10 percent disabling for each foot, such is not a full grant, and therefore, in lieu of the Veteran's NOD, continues the Veteran's claim for a higher rating. See AB v. Brown, 6 Vet. App. 35 (1993). Therefore, the Board interprets the Veteran's NOD include both an appeal regarding the effective date of the rating and entitlement to a higher rating. 

However, the Board finds that the RO failed to fully address the issue of a further increased rating, in excess of 10 percent, in the June 2015 statement of the case (SOC), and only determined whether an earlier effective date was warranted. As such, the Board is required to remand the issue to the RO for issuance of a SOC on the specific issue of increased rating. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a SOC addressing the issue of entitlement to an increased rating in excess of 10 percent for his bilateral food condition. Include notice of the time limit within which an adequate substantive appeal must be filed in order to perfect an appeal of this issue. Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


